Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s submission of response was received on 05/07/2021.  Presently claims 1-10 and 12-14 are pending. Claim 11 has been canceled. 

Response to Arguments
Rejections based on Claim Rejections -35 U.S.C. 112(b) have been withdrawn based upon Applicant’s argument.
Applicant's arguments filed 05/07/2021 with respect Claim Rejections - 35 USC § 102 have been fully considered but they are not persuasive.

Applicant argued that “Sutti's rod support is not positioned at the forward end of the first and second flanges. Sutti teaches that rod support 6 is specifically located at the rear end support. See WO '393 page 9, lines 18-24. As Sutti does not disclose each and every claimed element, amended claim 1 and the claims dependent therefrom, are not anticipated by Sutti”. 
In response to this argument, the prior art of Sutti (CN106102917B attached NPL, English Machine translation) disclose a plurality of the rod supports (6) are attached to the assembly to provide support to the flanges and the walls (figs. 4-10; paragraphs 0010 and 0056-0058); paragraph 0059 and fig.9: the rod support (6) is connected to the first side wall (2 “corresponding to flange”);

Sutti does not explicitly disclose the second sidewall (2) having the rod support 6;

It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the second sidewall (2) by a rod support (6) in order to provide more support to both flanges, since it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  In this case, the mere duplication of the support rod on the second sidewall would provide the expected function of providing further support.
 Accordingly, this argument is not persuasive.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 9, 12 -15 are rejected under 35 U.S.C. 103 as being unpatentable over Sutti (CN106102917B attached NPL, English Machine translation).
Regarding claim 1, Sutti disclose a jaw crusher support frame (paragraph 0010, 0045 and 0048; fig.1: (108) which is the same element (11) of fig.4 (paragraph 0049) arranged to support a movable jaw (fig.1: (102)) of a jaw crusher (fig.1: (10)) via a mechanically actuated link (fig.1: (104)) assembly connected to the movable jaw (fig.1: (102)) (paragraphs 0045-0048) (paragraph 0063: diesel engine power source, corresponding to mechanically), 
at least a part of the link assembly being configured to allow the movable jaw to oscillate relative to a substantially stationary jaw (fig.1: (101)) in order to crush material in a zone between the movable and stationary jaws, the support frame comprising: 
a force transmission wall (fig.4: (1)) having a first side (figs.3 and 4: the side where is the force (F) act, see fig.4 below) arranged to be forward facing towards the movable jaw and a second side (the opposite side of the side where is the force (F) act, see fig.4 below) arranged to be rearward facing away from the movable jaw (paragraphs 0050 and 0052), 
the first side having an abutment face (see fig.4 below: the face of the first side ) aligned to extend generally in a plane transverse or perpendicular to a longitudinal axis (fig.4: (13’)) of the link assembly; and
a first and a second flange (figs.3 and 4: (2)) extending lengthwise from the force transmission wall,
each first and a second flange having a forward end and projecting widthwise forward from the first side (see fig.4 below) of the force transmission wall to the forward end towards the movable jaw (figs.4 and 9), 

wherein a rearward end of each of the first and second flanges in the widthwise direction terminates at a first region of the wall (fig.4: the rear end of the first and second elements (2) are extended from the upper and lower end of the wall (1))
and a second region of the wall (fig.4: (13)) positioned at or towards the second side (see fig.4 below) of the wall projects rearwardly beyond the rearward ends of the first and second flanges (fig.4).
regarding the limitation of “wherein each flange has a lengthwise extending reinforcement rib positioned at the forward end of the first and second flanges, each respective reinforcement rib projecting outwardly from the first and second flanges in a direction away from the cavity”;
Sutti disclose reinforcement rib (6) is positioned at the forward end of the first flange (2) (paragraph 0059);
Sutti does not explicitly disclose the second flange (2) having the reinforcement rib (6) 
Sutti disclose a plurality reinforcement ribs (6) are attached to the assembly to provide support to the flanges and the walls (figures 4-10; paragraphs 0010 and 0056-0058); 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the second sidewall (2) by a rod support (6) in order to provide more support to both flanges, since it has been held that mere 


    PNG
    media_image1.png
    660
    821
    media_image1.png
    Greyscale














Regarding claim 2, Sutti disclose wherein the frame includes a pair of end plates (figs.6-8): (15)), the wall and the first and second flanges extending lengthwise between the end plates (paragraphs 0057-0058).


Regarding claim 9, Sutti disclose wherein the second side of the wall (see fig.4 above) is convex in the lengthwise direction such that a mid-length region extends rearwardly of respective lengthwise ends of the wall (paragraph 0053).

Regarding claim 12, Sutti disclose a thickness of the wall (fig.2: (1)) extending in a plane perpendicular to the longitudinal axis of the link assembly is greater than a thickness of each of the first and second flanges (fig.2: (2)).

Regarding claim 15, Sutti disclose a jaw crusher (paragraph 0002; fig.1 :( 10)), comprising:
a movable jaw (fig.1: (102))  and a substantially stationary jaw (fig.1: (101))  mounted in an opposed relationship to define a crushing zone therebetween (paragraph 0045);
a drive mechanism coupled with the movable jaw and operative to oscillate the movable jaw relative to the stationary jaw in order to crush material in the crushing zone (paragraph 0063);
a mechanically actuated link assembly (fig.1: (104)) connected to the movable jaw and configured to control movement of the movable jaw relative to the stationary jaw; and
a support frame as claimed in claim 1 (see the rejection of claim 1)), to support the movable jaw via the link assembly.

Regarding claim 13, Sutti disclose the wall (fig.2: (1)) have a thickness extending in a plane perpendicular to the longitudinal axis of the link assembly;

Sutti disclose does not disclose the thickness of the wall (fig.2: (1)) extending in the plane perpendicular to the longitudinal axis of the link assembly is in a range 80 to 100% of the corresponding depth of the cavity (see fig.4 above, and fig.2: the cavity between elements (2)) in the plane perpendicular to the longitudinal axis of the link assembly.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to Sutti to modify the thickness of the wall extending in the plane perpendicular to the longitudinal axis of the link assembly to be in a range 80 to 100% of a corresponding depth of the cavity, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 


Regarding claim 14, Sutti disclose the wall (fig.2: (1)) have a width in a direction of the longitudinal axis of the link assembly between the abutment face (see fig.4 above: the face of the first side) at the first side and a rear face at the second side of the wall (see fig.4 above);
a distance between a forwardmost lengthwise end (see fig.4 above) of the first or second flange (fig.4: (2)) positioned closest to the movable jaw and the rear face at the second side of the wall (see fig.4 above)

Sutti disclose does not disclose the width of the wall in the direction of the longitudinal axis of the link assembly between the abutment face at the first side and the rear face at the second side of the wall is in the range 30 to 60% of the distance between the forwardmost lengthwise end of the first or second flange positioned closest to the movable jaw and the rear face at the second side of the wall.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to Sutti to modify the width of the wall in the direction of the longitudinal axis of the link assembly between the abutment face at the first side and the rear face at the second side of the wall to be in a range 30 to 60% of the distance between the forwardmost lengthwise end of the first or second flange positioned closest to the movable jaw and the rear face at the second side of the wall, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 





Claims 3-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Sutti (CN106102917B) in view of Lindberg (US20150097064A1).

Regarding claim 3, Sutti does not disclose wherein each of the end plates have an aperture aligned to interface with the cavity between the first and second flanges.
Lindberg teaches a jaw crusher support frame (figs.1 and 2: (118)) arranged to support a movable jaw (figs.1: (105)) of a jaw crusher via a mechanically actuated link (fig.1: (119-121)) assembly connected to the movable jaw, at least a part of the link assembly being configured to allow the movable jaw to oscillate relative to a substantially stationary jaw in order to crush material in a zone between the movable and stationary jaws (fig.1: (104)) (paragraphs 0029-0030), the support frame comprising: 
a pair of end plates (fig.2: (200)), each of the end plates have an aperture (fig.2: (200)) aligned to forming a cavity (fig.2: the cavity between the plates (200)).

Both of the prior arts of Sutti and Lindberg are related to jaw crusher support frame;
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pair of end plates of the support frame of Sutti to include an aperture aligned a cavity as taught by Lindberg thereby have the aperture to be aligned to interface with the cavity between the first and second flanges, because combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  

Regarding claim 4, Lindberg teaches each aperture (fig.2: (200)) has a length aligned with the longitudinal axis of a link assembly (fig.1: (119)) that extends in the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pair of end plates of the support frame of Sutti to include each aperture has a length aligned with the longitudinal axis of a link assembly that extends in the width direction of the first and second plate from an abutment face as taught by Lindberg thereby have each aperture has the length aligned with the longitudinal axis of the link assembly that extends approximately from the abutment face thereby having the approximately to a forward end of the first and second flanges in the widthwise direction of the first and second flanges, because combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  

Regarding claim 5, Lindberg teaches, wherein each aperture (fig.2: (201)) has a width being substantially equal to a depth of the cavity between the first and second plates.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the support frame of Sutti to include each aperture has a width being substantially equal to a depth of the cavity as taught by Lindberg thereby have each aperture has the width being substantially equal to a depth of the cavity between the first and second flanges, because combining prior art elements according to known methods to yield predictable results requires only 

Regarding claim 6, Lindberg teaches wherein regions of lengthwise ends of the first and second plates are enlarged to taper outwardly (see fig.2 below).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the support frame of Sutti to include regions of lengthwise ends that enlarged to taper outwardly as taught by Lindberg thereby have the regions of lengthwise ends of the first and second flanges are enlarged to taper outwardly at the junction with the respective end plates,because combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  

Regarding claims 7 and 8, Lindberg teaches forwardmost lengthwise ends (see fig.2 below) of the first and second plates positioned closest to the movable jaw (fig.1: (105)) are enlarged to taper in the forward direction towards the movable jaw;
wherein the forwardmost ends taper outwardly in a plane transverse or perpendicular to the longitudinal axis (fig.1: (128)) of the link assembly
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the support frame of Sutti to include forwardmost lengthwise ends that enlarged to taper outwardly as taught by Lindberg thereby have the forwardmost lengthwise ends of the first and second flanges 

Regarding claim 10, Lindberg teaches a forward end of the first and second plates (see fig.2 below) positioned to be facing the movable jaw (fig.1: (105)) are concave in the lengthwise direction such that a mid-length region is positioned rearward of respective forwardmost lengthwise ends (see fig.2 below).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the support frame of Sutti to include a forward end of the first and second plates positioned to be facing the movable jaw are concave in the lengthwise direction such that a mid-length region is positioned rearward of respective forwardmost lengthwise ends as taught by Lindberg thereby have the forward end of the first and second flanges positioned to be facing the movable jaw are concave in the lengthwise direction such that a mid-length region is positioned rearward of respective forwardmost lengthwise ends of the first and second flanges, because combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  


    PNG
    media_image2.png
    562
    719
    media_image2.png
    Greyscale


 












Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED S ALAWADI whose telephone number is (571)272-2224.  The examiner can normally be reached on 06:00 am- 04:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/M.A./           Examiner, Art Unit 3725                                                                                                                                                                                             

/ADAM J EISEMAN/           Supervisory Patent Examiner, Art Unit 3725